Order unanimously reversed, on the law, with costs, and motion granted. Memorandum: Defendant’s motion to dismiss plaintiff’s complaint pursuant to CPLR 3211 (a) (1), (7) should have been granted. Plaintiff failed to show that the activities of defendant, the parent corporation of plaintiff’s employer, sufficiently dominated the employer to make the parent a proper defendant (Musman v Modern Deb, 50 AD2d 761). (Appeal from order of Supreme Court, Erie County, McGowan, J. — dismiss complaint.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.